United States Court of Appeals
                                                                           Fifth Circuit
                      IN THE UNITED STATES COURT OF APPEALS               F I L E D
                               FOR THE FIFTH CIRCUIT                       August 1, 2005
                               _____________________
                                   No. 04-51451                        Charles R. Fulbruge III
                               _____________________                           Clerk


UNITED STATES OF AMERICA

                      Plaintiff - Appellee
                       v.
LUIS ALFONSO TALAMANTES-RINCON
                      Defendant - Appellant
                            ---------------------
                Appeal from the United States District Court
                    for the Western District of Texas
                                (04-CR-1394)
                            ---------------------
Before BARKSDALE, STEWART, and CLEMENT, Circuit Judges.

PER CURIAM:*


     IT    IS    ORDERED      that   appellee’s   unopposed   motion     to   vacate

sentence is granted.

     IT IS FURTHER ORDERED that appellee’s unopposed motion to

remand case to the district court for resentencing is granted.

     IT IS FURTHER ORDERED that appellee’s alternative motion to

extend    time   to    file    appellee’s   brief   until   fourteen     (14)    days

after denial of the motion to vacate and remand is denied as moot.

_________________

     *    Pursuant to 5th Cir. R. 47.5, the Court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5th Cir. R.
47.5.4.